Exhibit 10.166

 

THIS NOTE IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF JUNE
2, 2017 IN FAVOR OF MIDCAP FUNDING X TRUST, A DELAWARE STATUTORY TRUST, AS
ADMINISTRATIVE AGENT, WHICH SUBORDINATION AGREEMENT (AS MAY BE AMENDED,
MODIFIED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME IN ACCORDANCE WITH ITS
TERMS) IS INCORPORATED HEREIN BY REFERENCE.

 

 

 

UNSECURED PROMISSORY NOTE

 

$3,200,000

 June 2, 2017

     

FOR VALUE RECEIVED, TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation
(the “Maker”), hereby promises to pay to the order of 2014 HUNTINGTON HOLDINGS,
LLC, a Delaware limited liability company (the “Holder”), the principal sum of
Three Million Two Hundred Thousand Dollars ($3,200,000), together with interest
on the unpaid principal balance hereof at the rate and at the times set forth
herein. This Unsecured Promissory Note (this “Note”) is entered into and being
delivered pursuant to that certain Settlement Agreement, dated as of June 2,
2017 (the “Settlement Agreement”), by and among Maker, the Holder and the other
persons party thereto.

 

1.     Payment of Interest. Interest shall accrue on the unpaid principal
balance of this Note at the rate of eight and one-half percent (8.5%) per annum
(the “Interest Rate”)(calculated on the basis of a year consisting of 365 days)
from August 6, 2016 (as if the date of issuance of this Note was August 6, 2016)
through and including the date on which the entire principal balance hereof
shall have been paid in full; provided, however, if this Note remains
outstanding on August 15, 2017, then the Interest Rate, from and after August
15, 2017, shall be increased to ten percent (10%) per annum. As set forth in the
Settlement Agreement, on the date hereof, Maker shall pay Fifty Thousand Dollars
($50,000) to Holder, which payment shall be applied to the accrued interest from
August 6, 2016 through the date of issuance of this Note. Accrued and unpaid
interest shall be payable monthly as follows: Maker shall pay Ten Thousand
Dollars ($10,000) of the accrued and unpaid interest in cash on the last day of
each calendar month (commencing with the calendar month ending June 30, 2017)
and any accrued but unpaid interest in excess of Ten Thousand Dollars ($10,000)
shall accrue and be payable on the Maturity Date (as defined in Section 2 below)
(or such earlier date as this Note is prepaid, in full, by the Holder) (such
interest being “Additional Interest”); provided, that, for avoidance of doubt,
Additional Interest shall not be compounded into principal and Additional
Interest shall not accrue further interest on interest.

 

2.     Payment of Principal. Subject to the provisions of Section 4 of this
Note, the principal balance of this Note (and all accrued but unpaid interest)
shall be due and payable on the earlier to occur of (y) June 2, 2019 or (z) the
date this Note is accelerated by the Holder following the occurrence and
continuance of an Event of Default (as defined in Section 7 below)(the earlier
to occur of clauses (y) and (z), the “Maturity Date”).

 

 
 

--------------------------------------------------------------------------------

 

 

3.       Manner of Payment. All sums payable under this Note shall be paid in
lawful money of the United States of America and in immediately available funds.
Payments shall be made to the Holder by wire transfer to such account as shall
be specified by the Holder to the Maker. If any payment under this Note shall
become due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day. For purposes of this Note, the term “Business
Day” means a day other than a Saturday, Sunday or a legal holiday as recognized
in the State of New York.

 

4.       Prepayment. The Maker shall have the right to prepay, at any time and
from time to time, in any amount, the outstanding principal balance of this
Note, without premium or penalty.      

 

5.       Default Interest. If this Note is accelerated following the occurrence
of an Event of Default, interest shall accrue on the unpaid principal balance of
this Note at the rate set forth in Section 1 of this Note plus two percent (2%)
per annum.

 

6.       [Reserved]

 

7.       Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Note:

 

(i)     failure to pay when due any payment of principal or interest on or
before the date such payment is due and the continuation of such failure for a
period of ten (10) calendar days following the delivery of written notice
thereof to Maker (it being acknowledged that any monthly interest in excess of
Ten Thousand Dollars ($10,000) shall accrue and be payable on the Maturity
Date); for the avoidance of doubt, if Maker makes payment of the amount due
within such ten (10) calendar days, no Event of Default shall be deemed to have
occurred;

 

(ii)     one or more judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $250,000 shall be entered
against the Maker and such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from entry thereof;

 

(iii)     the Maker defaults under any loan agreement, lease, mortgage or
similar instrument under which there is issued or by which there is secured or
evidenced by any indebtedness, whether now existing or hereafter created, if
that default results in the acceleration of in excess of $250,000 of such
indebtedness prior to its stated maturity;

 

(iv)     the Maker commences any case, proceeding or other action (y) under any
existing or future Legal Requirement (as defined below) relating to bankruptcy,
insolvency, reorganization, or other relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts or (z) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or substantially all of its assets,
or the Maker makes a general assignment for the benefit of its creditors;

 

 
2

--------------------------------------------------------------------------------

 

 

(v)     there is commenced against the Maker any case, proceeding or other
action of a nature referred to in paragraph (iv) of Section 7 above which (y)
results in the entry of an order for relief or any such adjudication or
appointment or (z) remains undismissed, undischarged or unbonded for a period of
ninety (90) days;

 

(vi)     the Maker is generally not, or shall be unable to, or admits in writing
its inability to, pay its debts as they become due; or

 

(vii)      there is commenced against the Maker any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or substantially all of its assets which results in the entry of an
order for any such relief which has not been vacated, discharged, or stayed or
bonded pending appeal within thirty (30) days from the entry thereof.

 

For purposes of this Note, the term “Legal Requirement” means any federal or
state law, statute, constitution, rule, regulation or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any federal or state government.

 

8.      Remedies. Upon the occurrence of an Event of Default, all amounts due
under this Note, including the unpaid balance of principal and interest hereof,
shall, at the option of the Holder (but automatically with respect to an Event
of Default described in paragraphs (ii) or (iii) of Section 7 of this Note) upon
written notice to the Maker, become immediately due and payable, and the Holder
may exercise any of its rights and remedies granted herein, under applicable
Legal Requirement or that the Holder may otherwise have against the Maker.

 

9.      No Usury. In no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof or otherwise, shall the amount paid or agreed
to be paid to the Holder for the use, forbearance or detention of money advanced
hereunder exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto; and, in the event of any
such payment inadvertently paid by the Maker or inadvertently received by the
Holder, such excess sum shall be, at the Maker’s option, returned to the Maker
forthwith or credited as a payment of principal, but shall not be applied to the
payment of interest. It is the intent hereof that the Maker not pay or contract
to pay, and that the Holder not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Maker under any applicable law.

 

10.     No Assignment by Holder. This Note (and Holder’s rights hereunder) may
be assigned by Holder only with the express prior written consent of Maker.

 

 
3

--------------------------------------------------------------------------------

 

 

11.      Miscellaneous.

 

(i)      This Note may be amended or modified only by an instrument in writing
signed by the Maker and the Holder.

 

(ii)     All payments under this Note shall be applied first to accrued interest
and thereafter to principal.

 

(iii)     Presentment, demand, protest and other notice of any kind are hereby
expressly waived by the Maker.

 

(iv)     No delay or omission on the part of the Holder in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, and no partial
exercise of any right or remedy precludes other or further exercise thereof or
the exercise of any other rights or remedy.

 

(v)      If any provision of this Note is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Holder in order to carry out the
purposes of this Note as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

(vi)     This Note shall be binding upon the Maker and its successors and
assigns.

 

(vii)    EACH OF THE MAKER AND THE HOLDER HEREBY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE MAKER AND THE
HOLDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
MAKER AND THE HOLDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(viii)   This Note shall be construed in accordance with, and be governed by,
the internal laws of the State of New York, without giving effect to the choice
of law principles thereof.

 

(x)      All notices or other communications required or permitted hereunder
shall be in writing and shall be delivered personally, by facsimile, by
nationally recognized overnight delivery service, or sent by certified,
registered or express air mail, postage prepaid, and shall be deemed given when
so delivered personally, or by facsimile or email upon the date the transmission
is received, or the next day if delivered by nationally recognized overnight
delivery service, or if mailed, two (2) days after the date of mailing, as
follows:

 

 
4

--------------------------------------------------------------------------------

 

 

If to the Maker:

 

4800 T-Rex Avenue, Suite 305

Boca Raton, FL 33431

Attention: Al Gever

Facsimile: (561) 443-2821

Email: agever@twinlab.com

 

with a copy to (which shall not constitute notice):

 

Greenberg Traurig, P.A.

401 E. Las Olas Boulevard, Suite 2000

Fort Lauderdale, FL 33301

Attention: Bruce I. March, Esq.

Facsimile: (954) 765-1477

Email: marchb@gtlaw.com

 

If to the Holder:

 

2014 Huntington Holdings, LLC

c/o Jonathan Greenhut

43 Hunting Hollow Court

Dix Hills, NY 11746

Email: jon@trueearthhealth.com

 

with a copy to (which shall not constitute notice):

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Christopher S. Auguste, Esq.

Facsimile: (212) 715-8277

Email: cauguste@kramerlevin.com

 

or to such other address as any party hereto shall notify the other parties
hereto (as provided above) from time to time.

 

[signature page follows]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its officer
thereunto duly authorized, as of the date first written above.

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

 

By:  /s/ Alan S. Gever                                             

Name: Alan S. Gever

Title: CFO / COO

 

 

   

Acknowledged and Agreed to by:

 

2014 HUNTINGTON HOLDINGS, LLC

 

 

By: /s/ Jonathan Greenhut                     

Name: Jonathan Greenhut

Title: Managing Member

 

 

 

6